DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (See claims 37-40) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 recites the limitation "the antenna panel".  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that it appears that claim 24 should depend from claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 13-16, 19-21, 23, 25-33 and 35-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deenoo et al. (WO 2019/032882).
Regarding claims 1, 27 and 37, Deenoo et al. disclose a method and apparatus of wireless communication by a UE (Figure 1B, WTRU), comprising:
A transceiver (Figure 1B, transceiver 120);
A memory (Figure 1B, memory 130, 132); and
At least one processor coupled to the memory (Figure 1B, processor 118) and configured to:
(Means for determining) Determine a blackout period associated with a BF event (Paragraphs 0173-0174, 0204, WTRU determines beam recovery time [average time, time for each event] as a characteristic of beam failure, the beam recovery time being equivalent to a blackout period associated with BF event); and
(Means for communicating) Communicate a blackout indication to a base station, the blackout indication including the blackout period (Paragraph 0204, WTRU reports beam failure characteristics using RRC reporting, the characteristics including beam recovery time [average time, time for each event]; Paragraphs 0122, 0173, gNB receives reporting from WTRU).
Regarding claims 2, 28 and 38, Deenoo et al. disclose wherein said (means for )determining of the blackout period (Paragraphs 0173-0174, 0204, WTRU determines beam recovery time [average time, time for each event] as a characteristic of beam failure) comprises (means for) identifying a configuration of UE transmitting and receiving components (Paragraph 0204, further characteristics of beam failure determined by WTRU include beam identification 
Regarding claims 3, 29 and 39, Deenoo et al. disclose wherein said (means for) determining of the blackout period comprises identifying at least one antenna panel that is impacted by the BF event (Paragraph 0204, further characteristics of beam failure determined by WTRU include beam identification of serving, candidate, and/or failed beams; and/or beam quality of serving, candidate, and/or failed beams; Paragraph 0097, serving and candidate beams are paired with WTRU antenna array panel, which corresponds to UE transmitting and receiving components; Paragraph 0088, term ‘beam’ applies to beam pair [BPL]) and predicting the blackout period for at least one BPL associated with the at least one panel (Paragraph 0204, WTRU determines beam recovery time [average time, time for each event] as a characteristic of beam failure).
Regarding claims 4 and 30, Deenoo et al. disclose receiving a confirmation message from the base station in response to the blackout indication (Paragraphs 0205-0206, response from network).
Regarding claims 5 and 31, Deenoo et al. disclose ceasing monitoring the BPL upon receiving the confirmation message from the base station (Paragraphs 0205-0206, WTRU continues to monitor RSs on the serving beam until response from the network).
Regarding claims 6 and 32, Deenoo et al. disclose wherein said ceasing of monitoring the BPL further comprises ceasing monitoring of the BPL for an already scheduled downlink transmission during the blackout period (Paragraphs 0205-0206, WTRU continues to monitor 
Regarding claims 7 and 33, Deenoo et al. disclose wherein said communicating of the blackout indication comprises transmitting the blackout indication on a carrier frequency different from a current carrier frequency on the BPL or on another BPL (Paragraph 0124, other beam; Paragraphs 0214, 0228, 0234, other frequency).
Regarding claims 9 and 35, Deenoo et al. disclose wherein said communicating of the blackout indication comprises transmitting a detailed blackout report in an uplink message without first transmitting a SR (Paragraphs 0204-0205, WTRU reporting including detailed characteristics for beam recovery after beam failure).
Regarding claims 10 and 36, Deenoo et al. disclose wherein the blackout indication comprises one of more of: a first time stamp indicating a start of the blackout period; a second time stamp indicating an end of the blackout period; an indication of an identifier of the BPL; an identifier of a first antenna panel associated with the BPL with a deactivation time stamp; and an identifier of a second antenna panel associated with the BPL with an activation time stamp (Paragraphs 0204-0205, WTRU reporting including beam recovery time [average time, time for each event] [i.e. blackout period] encompasses time stamps for start and end of blackout period. The reporting also includes identification of beams, wherein the term ‘beam’ applies to a BPL according to paragraph 0088).
Regarding claim 13, Deenoo et al. disclose wherein the identifier of the BPL is associated with a TCI state, an ID of an antenna panel, an ID of an SRS resource, a RS resource, and/or an assigned target RS resource or wherein the identifier of the BPL is associated with a configuration of a RS 
Regarding claim 14, Deenoo et al. disclose wherein the configuration of the RS indicates spatial relationship information linking the SRS with the RS resource or an antenna panel ID (Paragraph 0097, see spatial relationship and antenna array panel).
Regarding claim 15, Deenoo et al. disclose a method of wireless communication at a base station with a UE comprising:
Receiving a blackout indication from the UE, reporting a beam failure event impacting at least one BPL (Paragraph 0204, WTRU reports beam failure characteristics using RRC reporting, the characteristics including beam recovery time [average time, time for each event]; Paragraphs 0122, 0173, gNB receives reporting from WTRU; Paragraphs 0204-0205, WTRU reporting including beam recovery time [average time, time for each event] [i.e. blackout period] encompasses time stamps for start and end of blackout period. The reporting also includes identification of beams, wherein the term ‘beam’ applies to a BPL according to paragraph 0088); and
Determining a blackout period from the received blackout indication (Paragraphs 0173-0174, 0204-0205, gNB determines beam recovery time based on reporting from WTRU).
Regarding claim 16, Deenoo et al. disclose wherein the blackout indication comprises at least one of more of: a time stamp indicating a start of the blackout period; a time stamp indicating an end of the blackout period; an indication of an identifier of the BPL; an identifier of a first antenna panel associated with the BPL with a deactivation time stamp; and an identifier of a second antenna panel associated with the BPL with an activation time stamp (Paragraphs 0204-0205, WTRU reporting including beam recovery time [average time, time for each event] [i.e. blackout period] encompasses time stamps for start and end of blackout period. 
Regarding claim 19, Deenoo et al. disclose transmitting a confirmation message to the UE to request that the base station refrains from transmitting during the blackout period on the at least one impacted BPL (Paragraphs 0205-0206, response from network).
Regarding claim 20, Deenoo et al. disclose ceasing monitoring the BPL upon receiving the blackout indication (Paragraphs 0205-0206, monitoring ceased with beam recovery response from the network, the beam recovery defining the blackout period as shown in paragraph 0204).
Regarding claim 21, Deenoo et al. disclose scheduling uplink and downlink transmissions based at least in part on the determined blackout period (Paragraph 0175, scheduling of UL/DL transmissions based on beam recovery [blackout period]).
Regarding claim 23, Deenoo et al. disclose wherein said receiving of the blackout indication further comprises receiving a detailed blackout report in an uplink message without first transmitting a SR (Paragraphs 0204-0205, WTRU reporting including detailed characteristics for beam recovery after beam failure).
Regarding claim 25, Deenoo et al. disclose wherein the identifier of the BPL is associated with a TCI state, an ID of an antenna panel, an ID of an SRS resource, a RS resource, and/or an assigned target RS resource or wherein the identifier of the BPL is associated with a configuration of a RS (Paragraphs 0204-0205, see RS; Paragraph 0081, see TCI states).
Regarding claim 26, Deenoo et al. disclose wherein the configuration of the RS indicates spatial relationship information linking the SRS with the RS resource or an antenna panel ID (Paragraph 0097, see spatial relationship and antenna array panel).

Allowable Subject Matter
Claims 8, 11, 12, 17, 18, 22, 24, 34 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 8, 22, 34 and 40, the prior art does not teach or adequately suggest transmission of a scheduling request and response thereto prior to transmission of the blackout indication; regarding claims 11 and 24 (with its corrected dependence from claim 18), the prior art does not teach or adequately suggest blackout indicator indicating whether the entire UE is impacted and the indicator being set if the antenna panel is the last antenna panel in service for the UE; regarding claim 12 and 17, the prior art does not teach or adequately suggest that the blackout period is implicitly indicated if the activation time stamp is greater than the deactivation time stamp; regarding claim 18, while Deenoo et al. partially disclose the claimed invention as show in rejection of claim 3 above but do not teach or adequately suggest that functionality is based on the activation time stamp and the deactivation time stamp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953.  The examiner can normally be reached on Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 13, 2021